Citation Nr: 0110733	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1992.

The Board of Veterans' Appeals (Board) notes initially that 
in the April 2000 notice of disagreement the veteran took 
exception to the April 2000 rating decision as to service 
connection for right ear hearing loss, an increased rating 
for tinnitus and a compensable evaluation for left ear 
hearing loss.  The veteran did not address the issue of an 
increased rating for tinnitus in his August 2000 substantive 
appeal however, therefore the issue is not presently before 
the Board for appellate review.

FINDINGS OF FACT

1.  The regional office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Right ear hearing loss was shown in service; the evidence 
submitted in support of the claim does not establish a 
current disability to the right ear.

3.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level II or better; the veteran is 
not service connected for any hearing loss in the right ear.


CONCLUSIONS OF LAW

1.  Disability due to right ear hearing loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§   1110, 
1131 (West 1991 & Supp. 2000).

2.  The schedular criteria for a compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 
4.85, Diagnostic Code 6100 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board of Veterans' Appeals (Board) finds that the claim 
has been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereafter the VCAA).  In this regard, there is no 
indication of the existence of any outstanding Federal 
government or other record that could substantiate the claim 
for service connection for right ear hearing loss or for an 
increased rating for a unilateral or bilateral hearing loss.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  Nonetheless, the RO did explain the respective 
responsibilities for gathering evidence in his October 1999 
and January 2000 letters to the veteran.  The veteran has 
been provided with a thorough examination by the Department 
of Veterans Affairs (VA).  He has been advised of the rating 
criteria and of the results of the VA evaluation in the April 
2000 statement of the case and August 2000 statement of the 
case.  These communications clearly advise him of the 
evidence needed to substantiate his claim.  The Board further 
observes that the issue in this matter is one in which the 
type of evidence that can substantiate the claim is very 
limited.  Only specific types of audiometric testing can 
support service connection for hearing loss and an increased 
schedular rating.  

With respect to the issue of entitlement to service 
connection for a right ear hearing disability, although the 
RO denied the claim as not well grounded, the basis for 
finding the claim not well grounded was the failure of the 
audiometric test results to show a right ear hearing 
disability.  The presence of a current disability is a 
fundamental statutory requirement that must be satisfied in 
order to support a grant of service connection and this 
requirement was not affected by the VCAA. 38 U.S.C.A. §§   
1110, 1131.  Since the basis for the Board's determination is 
also the lack of a current right ear hearing loss disability, 
the Board finds the veteran was provided notice of the 
relevant evidence, the controlling legal criteria and the 
rational for the RO determination which is the same as that 
followed by the Board.  Accordingly, the Board concludes that 
it may now enter a decision on the merits of this issue 
without prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2000), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One was where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86 (2000).

A review of the history of the left ear hearing loss 
disability shows that service connection was granted by a 
March 2000 rating decision with an assigned rating of zero 
percent.  

Service medical records reveal that the veteran underwent an 
enlistment physical examination in November 1981.  The 
examination report reflects that no speech recognition scores 
were recorded.  Audiometric examination revealed that the 
veteran had hearing within the normal range.  The puretone 
thresholds measured in dB were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
5
5
15
20

The veteran underwent an audiometric examination in September 
1987.  The examination report reflects that no speech 
recognition scores were recorded.  The puretone thresholds 
for the left ear were as follows: 20 dB at 500 Hz, 10 dB at 
1000 Hz, 20 dB at 2000 Hz, 15 dB at 3000 Hz and 30 dB at 4000 
Hz.  The puretone thresholds for the right ear were 10 dB at 
500 Hz, 15 dB at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz 
and 5 at 4000 Hz.

The veteran underwent an audiometric examination in December 
1990.  The examination report reflects that no speech 
recognition scores were recorded.  The puretone thresholds 
for the left ear were as follows: 15 dB at 500 Hz, 10 dB at 
1000 Hz, and 20 dB at 2000 Hz, 3000 Hz and 4000 Hz.  The 
puretone thresholds for the right ear were as follows: 15 dB 
at 500 Hz and 5 dB at 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz.

The veteran underwent an audiometric examination in April 
1992 as part of his separation physical examination.  The 
examination report reflects that no speech recognition scores 
were recorded.  The puretone thresholds for the left ear were 
as follows: 15 dB at 500 Hz and 1000 Hz, 20 dB at 2000 Hz and 
3000 Hz, and 30 at 4000 Hz.  The puretone thresholds for the 
right ear were 15 dB for 500 Hz through 4000 Hz. 

Post-service medical records reveal that the veteran 
underwent an audiometric examination in March 1997.  The 
examination report reflects that no speech recognition scores 
were recorded.  The puretone thresholds for the left ear were 
as follows: 15 dB at 500 Hz and 1000 Hz, 25 dB at 2000 Hz, 30 
dB at 3000 Hz and 40 dB at 4000 Hz.  The puretone thresholds 
for the right ear were 10 dB at 500 Hz, 0 dB at 1000 Hz and 
2000 Hz, 5 dB at 3000 Hz and 0 at 4000 Hz.

The veteran underwent an audiometric examination and an ear 
disease examination in March 2000 at VA medical facility in 
Houston, Texas.  The medical history in the audiometric 
examination report reflects that the veteran denied ear 
infections, ear surgery, serious illness, familial hearing 
loss, use of a hearing aid, Agent Orange exposure, and 
nuclear radiation exposure.  The history reveals that the 
veteran has experienced light-headedness on a very infrequent 
basis and intermittent tinnitus in both ears.  The veteran 
indicated noise exposure during his service in the military 
and as a civilian.  


The audiometric examination revealed puretone thresholds 
measured in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
35
20
35
40
50

The puretone threshold averages were 36 dB for the left ear 
and 9 dB for the right ear.  Speech recognition scores on the 
Maryland CNC were 96 percent for the right ear and 86 percent 
for the left ear.  Diagnosis of the right ear was normal 
sensitivity and normal middle ear function.  Diagnosis of the 
left ear was mild to moderate conductive loss at 500 Hz 
through 4000 Hz; acoustic immittance revealed a normal 
tympanogram and essentially absent reflexes probe and sound 
left.

II.  Analysis

The Board acknowledges initially that there is no dispute 
that the veteran's service-connected left ear hearing loss 
was incurred in service.  The first issue now on appeal, 
however, is whether the veteran's hearing in his right ear is 
disabling and if so, whether it is connected to service.  The 
determination of this first issue will directly effect 
whether the veteran is entitled to an increased schedular 
rating.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2000).  The Board notes that the results 
of all four audiometric examinations conducted while the 
veteran was in service fail to meet the criteria in 38 C.F.R. 
§ 3.385.  The Board further notes that the results of the 
Marcy 1997 and the VA audiometric examination fail to meet 
the criteria.  The current diagnosis of the right ear is 
normal sensitivity and normal middle ear function.  In this 
circumstance the veteran did not have a right ear hearing 
loss disability in service nor does he have a current right 
ear hearing loss disability.   Thus, the evidence is 
overwhelming against the claim and the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  

Since the evidence submitted for right ear hearing loss does 
not support a finding of service-connected disability, the 
second issue now on appeal is one of entitlement to an 
increased schedular rating for a unilateral hearing loss.  As 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeal prior to March 
1, 1999, hereafter "the Court") has pointed out, the 
assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, the Board has neither the 
authority nor the discretion to award a compensable 
evaluation based upon the character of the veteran's service 
nor the nature of the original injury that produced the 
hearing impairment.

Audiometric evaluation in March 2000 revealed a pure tone 
threshold average of 36 in the left ear and word recognition 
of 86.  When the veteran's left ear pure tone threshold 
average and word recognition score of 86 are applied to Table 
VI, Numeric Designations of Hearing Impaired Based on Pure 
Tone Threshold Average and Speech Discrimination, the numeric 
designation is II.  38 C.F.R. § 4.85.  

When the veteran's numeric designation for the left ear (II) 
and the numeric designation of the right ear (I) are applied 
to Table VII, Percentage Evaluations for Hearing Impairment, 
the veteran's left ear hearing loss is determined to be 
noncompensable.  38 C.F.R. § 4.85.

The Board notes that all of the veteran's puretone thresholds 
at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 
less than 55 dB.  Therefore, the Board finds that audiometric 
results fail to meet the criteria for exceptional hearing 
patterns under 38 C.F.R. § 4.86.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the appellant's hearing loss in the left ear is not 
established.

The Board also cannot conclude that the disability picture as 
to the veteran's left ear hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.  

Finally, the Board finds the audiometric test results in this 
case are all consistent with a noncompensable evaluation.  In 
this circumstance, there is no approximate balance of 
positive and negative evidence concerning the level of 
disability for and against the claim.  Therefore, the benefit 
of the doubt doctrine is not for application.


ORDER

The claim for service connection for right ear hearing loss 
and the claim for entitlement to a compensable rating for 
left ear hearing loss are denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

